 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDBallardMotors, Inc.andInternational Associationof Machinists District Lodge 94 and its AffiliatedLocal Lodge2327, AFL-CIO. Case 2l-CA-8397October 23, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSJENKINS AND ZAGORIAOn June 5, 1969 Trial Examiner Irving Rogosinissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,theRespondent filed exceptions to the TrialExaminer's Decision and a supporting brief, and theGeneral Counsel filed an answering briefPursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in this case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner andorders that the Respondent, Ballard Motors, Inc.,Anaheim, California, its officers, agents, successors,and assigns, shall take the action set forth in theTrial Examiner's Recommended Order.The Respondent excepts to some of the Trial Examiner'scredibilityresolutions It is the Board's established policy, however,not to overrule aTrial Examiner's resolutions as to credibility unless, as is not the case here,the preponderance of all the relevant evidence convinces us that they areincorrectStandard DrvWall Products,inc.91NLRB 544, enfd 188F 2d 362 (C A 3)DECISION OF TRIAL EXAMINERSTATEMENT OF THE CASEIRVINGROGOSIN,TrialExaminerThe complaint,issuedFebruary 24, 1969, alleges that Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act, by (1) discharging PaulBaron, on about November 15, 1968, and thereafterfailingand refusing to reinstate him because he hadengaged in union or protected concerted activities, and (2)throughvarioussupervisors,interrogatingemployeesconcerning their union and concerted activities duringOctober 1968, and on or about November 13, 1968.'Respondent'sansweradmitstheproceduralandjurisdictionalallegationsof the complaint, but deniesgenerallytheremainingallegations,includingthosecharging the commission of unfair labor practicesHearing was held on April 1, 2, and 3, 1969, at LosAngeles,California,before the duly designated TrialExaminerAllpartieswere represented by counsel orunion representatives, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, tointroduce evidence relevant and material to the issues, toargue orally, and to file briefs and proposed findings offact and conclusions of law At the close of the GeneralCounsel's case,Respondentmoved to strike certaintestimony, and to dismiss the complaint for failure ofproof.Themotionsweredeniedandwerenotsubsequently renewed.The parties declined to argueorally,but reserved the right to file briefs Briefs werefiled by the General Counsel and Respondent on May 8,1969.Upon the entire record in the case, his resolution ofissuesof credibility based upon the appearance anddemeanor of the witnesses, and the briefs, which havebeen carefully considered, the Trial Examiner makes thefollowingFINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe complaint alleges, Respondent's answer admits,and it is hereby found, that Ballard Motors, Inc ,Respondent herein, is a corporation engaged in the retailsaleofautomobiles,parts,and service in Anaheim,CaliforniaDuring the calendar year 1968, in the conduct of itsbusiness, Respondent sold commodities valued in excess of$500,000, and purchased and received commodities valuedinexcess of $50,000 from points outside the State ofCaliforniaIt is, therefore, found that Respondent is now, and, atall times material herein has been, an employer engagedin commerce and in a business affecting commerce withinthemeaning of Section 2(6) and (7) of the Act, and theBoard's jurisdictional standardsII.THE LABOR ORGANIZATIONS INVOLVEDInternational Association of Machinists District Lodge94 and its affiliated Local Lodge2327, AFL-CIO, hereincalled the Union or the Charging Party, are, and at alltimesmaterialhereinhave been, labor organizationswithin the meaning of Section 2(5) of the ActThe original charge was filed and served on January 16, 1969 Thename of Respondent has been corrected by substituting the abbreviation"inc " for the word "Incorporated" to conform to the corporate titleDesignations are as follows The General Counsel, unless otherwise stated,hisrepresentatives at the hearing,Respondent, the Company or theEmployer,BallardMotors, Inc. the Union or the Charging Party,International Association of Machinists District Lodge 94 and its affiliatedLocal Lodge 2327, AFL-CIO, the Board, the National Labor RelationsBoard, the Act, the National Labor Relations Act, as amended, 61 Stat136, 73 Stat 519, 29 U S C Sec 151,et seqUnless otherwise stated, allevents occurred in 1968179NLRB No. 48 BALLARD MOTORS, INC.301III.THE UNFAIR LABOR PRACTICESA IntroductionSinceOctober 1952, Respondent has operated anautomobileagency for the sale of new and usedVolkswagen, and, to a lesser extent, Porsche, automobiles,at its showroom, used car lot, and service department,locatedat1325NorthLemonStreet,Anaheim,CaliforniaDuring the period with which we areconcerned, its managerial hierarchy consisted of ThomasB Ballard, president; Bernard W. Jordan, executive vicepresident and general manager, responsible for generalmanagement and policy; Vernon Cannon, assistant generalmanager in charge of operations, including sales, service,parts, body shop and office, and James W Panos, generalsalesmanagerAssistantGeneralManager Cannon wasresponsible for the active management of the businessBallard devotes only 1 or 2 days a week to the agency, theremainderof the time to other business interests.According to him, he has not attended a sales meeting atthe agency since 1967, when he was present at only one ortwomeetingsVice President Jordan testified that hedevotes no more than 25 percent of his time to thebusiness of the Company, the remainder of his time toother business interests, apparently in association withBallard.Beginning in about March 1968, the Union launched anorganizational campaign among salesmen employed byautomobile dealers in Los Angeles, Orange, Riverside,San Bernadino, and Ventura countiesOrganizationalmeetingswere held in March and May 1968, at theCarpenters Hall in Anaheim. Some 200 to 300 salesmen,among them Paul Baron, whose case is involved in thisproceeding, employed by various automobile agencies inthose areas, attended the meetings. Proposed contractterms, providing improved working conditions, a pensionplan,Sunday closing, and other matters of commonconcern were explored at these meetings, and salesmenwere solicited to join the Union. President Ballardhimself, while maintaining a generally aloof attitude abouttheday-to-day operations of the agency, nevertheless,acknowledgedthathewasawareofthe1968organizational drive, and of the Sunday closing issue inSouthern California, Arizona, and Nevada 2 Like othermanagement officials, Ballard, however, firmly deniedknowledge of union activities at Respondent's automobileagency at any time until the filing of the charge in thisproceeding.B DiscriminationinRegard to Hire and Tenure ofEmployment, Interference, Restraint, and CoercionPaul Baron was hired by Respondent as a new- andused-car salesmen on January 5, 1964, and continued inRespondent's employ until November 15, 1968, when hisemployment was terminated, under circumstances laterdetailedHe attended both the March and May unionmeetings, and finally joined the Union in AugustInMay, Assistant General Manager Cannon learnedthrough a newspaper advertisement of the union meetingofautomobile salesmen in Southern California andOrange County scheduled that month'Ballardalso testified that he hadbeen awareof earlier efforts toorganizethe automobilesalesmen inthe Los Angeles and Orange Countyareas as far back as 1950,as well as in1961-62, whilehe was operating anOldsmobile agency in HollywoodBaron testified that at a company sales meeting inAugust, Ballard announced that he intended to be in theforefront of the industry in closing on Sundays, that nooutside help was needed, and that thereafter Respondent'sagency would be closed on Sundays.Ballard denied that he was present at any such salesmeeting as Baron described, and further denied makingthe remarks attributed to him. The record establishes,however, that at a meeting of Volkswagen dealers held onJuly 3, at the Saddleback Inn, Santa Ana, California, atwhichJH.McCord,aVolkswagenfactoryrepresentative, presided, and which Jordan attended, thesubject of Sunday closing was discussed and the consensuswas that if all other dealers agreed, Respondent wouldjoin in Sunday closing Thereafter, at sales meetings heldbetween July 8 and 10, Jordan announced the decisionwhich had been reached regarding Sunday closing Onabout July 14, the decision of automobile dealers in LosAngeles and Orange counties to observe Sunday closingwas announced through advertisements in the Los AngelesTimes and the Santa Ana Register. It is, therefore,evident that, although Baron was mistaken as to whomade the announcement, such announcement was, in fact,made by Jordan, in July rather than in August, as Baronhad thought, and that this was the occasion to which hereferred. Jordan testified that he believed that Baron waspresentatone of the sales meetings at which theannouncement was made. It is further found, contrary toJordan's denials, that he actually made the remark thatthe Sunday closing had been accomplished without outsidehelp, an obvious reference to the Union, which Baron hadmistakenly attributed to Ballard. The subject of Sundayclosing had been discussed at union meetings as one of theproposed demands, and had been debated at the dealersmeeting at Santa Ana, on July 3. It is, therefore, plausibleto believe that Jordan made the remarks concerning whichBaron testified. The fact that some dealers had voluntarilystarted closing on Sundays, without waiting for all thedealers in Los Angeles and Orange Counties to do so,does not require a different conclusion. It is unnecessaryto decide whether, in yielding to the demand for Sundayclosing,Respondent and other dealers were seeking tocircumvent the Union by impressing salesmen with thebelief that they could achieve their goals without theintervention of a union.While such an inference may bewarranted, the episode is significant in establishing thatRespondent knew or concluded that the organizationalactivitywould involve its employees It is unnecessary,however, to rely upon this factor alone, for a finding ofknowledge by Respondent of union activity at itsestablishment.Itisundisputed that, late in August or early inSeptember, Edward A Kerze, Respondent's new-car salesmanager at the time, was interrogated by managementofficials regarding his union affiliation and that of othersalesmen. The meeting, held in the president's office, wasattended by Ballard, Vice President Jordan, and AssistantGeneral Manager Cannon 'Jordanwondered aloud why anybody working forRespondent would be interested in gommg a union. Kerzesuggested that the salesmen might not always be working'Kerze was hired initially, onJune 24,1964, as a new- and used-carsalesmanHe continued in thatjob until July1,1968,when he waspromoted to the position of sales manager, which he helduntilOctober1968, when his employment was terminated Kerze's termination was notexplained, though hewas admittedlyoffered an opportunityto remain onas a salesman He agreed to considerthe offerbut later declined it 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDforRespondent but might later go to work for a"domestic" car dealer. Cannon asked Kerze whether hewas a union member. Kerze acknowledged that he hadbeen a member but said that he had resigned because heconsidered unionmembership "incompatible" with hisposition as salesmanager.° Either Cannon or Ballard thenasked Kerze whether he knew if any of the other salesmenwere union members, and how many of the men belongedKerzewas then aware that Baron, as well as othersalesmen were union members, but replied that he was notin a position to say and if they were interested in findingout, he would have the salesmen paged over the intercomsystem so they could be questioned individually Ballardtoldhim that that would not be necessaryKerzeconceded, in his testimony, that he was not asked todivulge the names of union salesmen, that he was notaskedabout,anddidnotrevealBaron'sunionmembership, and that he did not "betray the trust" of theunion salesmen. Respondent contends that, since Kerzedid not disclose the identity of the union salesmen, theincident affords no basis for a finding of knowledge ofunion activity.The interrogation itself indicates thatRespondent knew or suspected that its employees wereengaging in union activity even though it may not haveknown the identity of the union adherents 5OnWednesday afternoon, about 3 o'clock, Barontestified,Assistant GeneralManager Cannon summonedhim to his officeWhen Baron arrived, Cannon began bymentioning that Baron had been with the agency a longtime, and that he was the oldest employee from thestandpointof tenureCannon then remarked that itappeared that someone in the organization was employedby the Union, and that management had suspected BobWallace, but since he had been terminated, they decidedthat he could not have been the one involved. They thensurmised that it was Kerze, but he, too, had beenterminated, so that eliminated him as a suspect Theirsuspicion then settled on Ted Faris, but he was no longerwith the agency. All three had, according to Respondent,been supervisors 6 Cannon told Baron that that left himand Peringer' as suspectsCannon then asked Barondirectly if he was employed by the Union Baron denied itCannon observed that that left only Peringer, and askedBaron if it was Peringer who was employed by the UnionBaron told Cannon that he would have to ask PeringerCannon remarked that Baron had been a good and loyalemployee, and that he hoped he would be with the agencya long timeCannon categorically denied that he had any suchconversation with Baron on November 13, or, for thatmatter, at any other time after noon that day, testifyingthat he and Vice President Jordan drove to lunch inCannon's car and then went shopping in preparation for atrip to Vancouver, British Columbia, on which Cannonwas leaving with President Ballard next morning 8 Later,that afternoon, Cannon testified, he dropped Jordan off attheautomobile agency, but did not go in himself,continuing on to do another errand in connection with his'Kerze testified that he had joined the Union in June 1968'The General Counsel concedes that since Kerze was a supervisor at thetime of the interrogation,no finding of 8(a)(1) conduct may be basedthereonFurthermore there was no showing that the other salesmenlearned of this instance of interrogationThe incident is relied on asevidence of Respondent's opposition to the organizational activities of itsemployees and knowledge of union activity at its establishment'This,of course,would have no bearing on whether Respondentsuspected them of being in the employ of the Union'Spelled Parringer in the recordtrip Jordan, too, testified that Cannon dropped him off atthe agency at 3 30 or 4:00 that afternoon, and thatCannon did not go into the agency Jordan remained inhis office until 6 30 that evening Because of the locationof his office, Jordan could not have seen the showroom orCannon's office, but he testified that Cannon did notreturn that afternoon Sales manager Panos also testifiedthat Cannon was not at the agency after noon, November13, and that Cannon could not have returned without hishaving seen him because, apart from the fact that hisoffice afforded him a view of the showroom, he spent only50 percent of his time in his office, the remainder of histime moving about the various departments, so that hewould have seen Cannon if he had returnedAs to the termination of Wallace and Kerze, Cannontestified that he had nothing to do with it, and that he hadhad no knowledge or suspicion of Wallace's alleged unionaffiliationAs to Kerze, Cannon did testify that, althoughhe had relayed Ballard's decision to Kerze, and notifiedhim that he was "being relieved" as salesmanager, he hadasked Kerze to stay on as a salesman, that Kerze had saidthat he would let him know, and that he finally notifiedhim that he was not interestedIt is conceivable, as the General Counsel suggests, that,contrary to the testimony of Respondent's witnesses,Cannon could have returned to his office to completesome unfinished work in anticipation of his trip next dayThis, however, is based on sheer conjecture and is, ofcourse, insufficient to overcome the uncontradicted andmutuallycorroborativetestimonyofRespondent'switnesses, especially in the light of the circumstantialevidence regarding the dates of Cannon's absence from thecity in connection with his trip with Ballard. Moreover, itseems unlikely, that Cannon would have chosen theafternoon on which he was occupied with chores inconnectionwith his trip next day as the occasion forinterrogating Baron about union activity at the agency.The likelihood that the alleged conversation betweenCannon and Baron could not have taken place onNovember 13, does not, however, dispose of the matter,unless, as Respondent maintains, the episode is "just afigment of Baron's imagination" or, more bluntly stated,a complete fabrication.Baron's account of this meeting was straightforwardand convincing, and the details of his alleged conversationwith Cannon appear too factual to have been contrived.Moreover, Kerze's uncontradicted and credited testimonyregarding similar interrogationbyRespondent's tophierarchy in the president's private office, in August orSeptember and his subsequent termination, to whichCannon is said to have alluded in the conversation, lendscredence to Baron's testimony regarding the encounter.Therewas no showing or reason to believe thatmanagement's attitude in regard to organizational activityat the agency had undergone a change in the interimFurthermore, it is significant, as will later appear, thaton November II or 12, when Sales Manager Panos toldCannon that he intended to terminate Baron and Peringeron November 15, Cannon expressed surprise that Panoswas releasing Baron, their oldest salesman.The reasonsPanos gave Cannon for his decision are of no consequenceat the momentThe fact that Cannon was admittedly'According to Ballard, he left from Los Angeles with his son, Thomas,Jr , a friend of his son's,and Cannon,at 8 30 a m,November 14, andCannon didnot returntoLos Angeles until 7 a m , November 18, asshown by entries in a diary kept by Ballard as well as by vouchers forairline tickets and hotel accomodations BALLARD MOTORS, INC.aware that Baron was being discharged on November 15,lends further credence to Baron's testimony as to hisinterrogationbyCannon in an effort to discover theidentityoftheunionactivistsbeforeBaron leftRespondent's employ.' Although Baron may have beenmistaken as to the exact date this discussion occurred, it isevident that such a discussion took place sometimebetweenNovember 11 and November 13, and it is sofoundIt is, therefore, found that Cannon did, in fact, havesuch a conversation with Baron on an afternoon betweenNovember 11 and 13, 1968, and that he made thestatements attributed to him by Baron By Cannon'sinterrogation of Baron, on or about said dates, regardinghisunionactivitiesand those of other employees,Respondent has interfered with, restrained, and coercedemployees in the exercise of rights guaranteed in Section7, in violation of Section 8(a)(1) of the ActBaron worked until 9 p.m on November 13. Thatnight, accompanied by Czerny Peringer, Jim Grobe, andJohn White, he attended a union meeting at the EmbassyAuditorium, in Los Angeles. The meeting had beenpublicized by a flyer which had been distributed throughthe mail Some 600 or 700 salesmen attended the meeting.Baron and Peringer participated in the discussion Baronaddressed the assembly over a microphone, and proposedthe election of officers. He was informed that it would benecessary to appoint a nominating committee, and thatelectionof officers could not be held until the nextmeetingDuring the next 2 days, November 14 and 15, varioussalesmen spoke to Baron on the showroom floor about theunionmeeting, and commended him for his part in themeetingAccording to Baron, this was discussed freelyand openly at the agency, and at one time or another allthe salesmen spoke to him about it Some of thesecomments were made not more than 10 feet from SalesManager Panos' office. Peringer had a conversation withBaron on the subject on the showroom floor near the salesdesk. Grobe also discussed the matter with Baron on theshowroom floorWhile some of these discussions weretaking place, Baron testified, Sales Manager Panos andVice President Cannon were in their offices near theshowroom floor It is evident that Baron was mistaken asregards Cannon since he was out of the city on his trip toCanada on the days in question Panos, however, occupiedCannon's office part of the time Cannon was away, andthismay have led Baron to believe that Cannon wasactually in his office during those days 10 Other discussionstook place, according to Baron, at the coffee machinenear Cannon's office, in the used-car lot, and at the lunchwagon (presumably a catering truck) Baron testified thatthe door to Cannon's office was generally open.Because of the peculiar acoustics in the showroom,Baron testified, conversations could be heard in Cannon's'The fact that,as Baron testified,Cannon toldhim that he had been aloyal employee,and that Cannon hoped he would be with the Company along time,may be regarded as an attempt to allay Baron'spossibleapprehensions about revealing the information Cannon was seeking toelicit"Respondent employed between four and six new-car salesmen,on splitshifts at the time, 8 a m to 2 p m, and2 to 9 p m,weekdays, (8 a m to 6p m , Saturdays)The automobile showroom occupies anarea 35' x 27',with floor spacefor the display of four tosixVolkswagen automobilesThere aretwo "closing"offices,shared by all the salesmen,located on theshowroomfloor 15 to 20feet from the sales manager'sofficeDirectlybehind his office is Cannon's office, whichis reached from the showroomfloor through a short hall303office from 50 percent of the showroom floor. In fact, inan actual experiment conducted before the advent of theUnion, by two salesmen who engaged in a normalconversation on the showroom floor, while Baron was inCannon's office 25 feet away, Baron was able to hear theconversationOn the other hand, Sales Manager Panos, who spentabout half his time in his office, testified that the door tohis office was sometimes closed, depending on what hewas doing at the time, that he was on the telephone partof the time, and that music piped into the showroom, wasso loud at times that he was obliged to instruct thetelephone operator to lower the volume Panos denied thatheoverheardany conversation among thesalesmenregarding the union meeting on either November 14 or 15,the days on which the discussions were alleged to havetaken place Cannon testified that it would be impossibleto hear normal conversation from the sales floor in hisoffice unless the persons were no more than 2 feet awayfrom his office with the door open. Like Panos, hetestified that the piped music or paging over the publicaddress systemwould render it impossible to hearordinary conversation on the sales floor, and that, in anyevent, it would be impossible to hear conversation fromthe sales floor in his or thesalesmanager'soffice unlessthe persons were shouting It would likewise have beenimpossible,accordingtoCannon,tooverhearconversations at the coffee or coke machine outside hisoffice even with the door openProbably the most reliable and objective evidence onthis score was provided by former Sales Manager KerzeKerze had occupied the office which Panos used when hebecame salesmanagerAccording to Kerze, it wasunlikely that normal conversation on the sales floor, at thesales desk or the Coke machine could be overheard fromthe sales manager's office, unless the occupant of thatofficemade a determined effort to listen. As to Cannon'soffice,however, because of an "acoustical goof," aboutwhich he had heard prior to becoming manager, Kerzetestified that conversation in "whispers" at the front deskon the sales floor could be heard in Cannon's office, if thedoor were open and the person in that office werelistening, but not otherwiseIt thus appears from Kerze's testimony that, although itwould have been possible to overhear conversation fromthe sales floor in Cannon's office, it is highly improbablethat such conversation could be heard in the salesmanager's officeAlthough the evidence discloses thatPanos used Cannon's office in his absence part of thetime, the evidence is too inconclusive to establish thatPanos overheard any discussions between Baron and othersalesmen regarding the unionmeetingandBaron'sparticipation in thatmeeting.Even if Panos observedvarious salesmen talking to Baron on the two days inquestion, it cannot be assumed that he knew or suspectedthat they were discussing union matters This, however,doesnotprecludeafinding thatPanos,orotherresponsible management officials, may have been aware ofor suspected its employees of engagingin unionactivity orof Baron'sparticipation therein, an issue whichis laterresolved.On the evening of November 15,11 Panos summonedBarontoCannon's office, and suggested that Baron takea vacation. Baron replied that he had already taken a"Baron placed the time as sometime between5 and 8 30 pm , Panos, asabout 8 45 p m The exacttime is immaterial 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDweek's vacation in September 12 Panos then told Baronthat his sales had been low Baron said that he failed tounderstand this because his sales had been on a par withthose of other salesmen Thereupon, according to Baron,Panos said he had received orders "from the back room"toterminatehimAskedwhom he meant, Panosmentioned Cannon and Jordan Panos told Baron that thenext day, Saturday, November 16, would be his last day.Baron decided under the circumstances to terminate hisemployment at the end of his shift that night, FridayInPanos' version, in which Baron was admittedlyterminated in Cannon's office, Panos told Baron that dueto the shortage of new cars, which had already begun, ithad become necessary to reduce the sales force of new carsalesmen by two men, and that Baron had been selectedas one of the two, even though he was one of the oldersalesmenPanos testified that he told Baron that theshortage of new cars could not last indefinitely, andexpressed the hope that when the supply of cars increasedBaronwould consider returningBaron asked Panoswhether Cannon was responsible for his dismissal, andPanos denied itWhen Baron asked Panos who the othersalesman was who was being released, and ventured aguess that it was Peringer, Panos acknowledged that itwas " According to Panos, Baron did not ask him why hehad been selected for termination. Baron, however, toldPanos that he would not return because he felt there wasmore to his layoff than met the eye. Panos asked Baron toreconsider, but he refused.Baron testified that he did not recall that Panosexpressed the hope that he would return when the supplyof new cars increased, or that he himself indicated that hewould not return under any circumstancesIn view of the ultimate findings, it is found that Panosdid not tell Baron that he hoped he would return to theagency when more new cars became available, and thatBaron did not say that he would not return under anycircumstancesBaron has not since been recalled to work The firstnew-car salesman hired since Baron's discharge onNovember 15, was employed January 16, 1969Respondent's ContentionsRespondent contends that (1) there is no direct evidencethat it had any knowledge or suspicion of Baron's unionactivity,or circumstantial evidence from which such aninferencemay be drawn, (2) there is no evidence of unionanimus,and (3) Baron was terminated for valid,nondiscriminatory reasons 11Respondent, like other Volkswagen dealers in southernCalifornia,receives itsVolkswagen automobiles fromVolkswagen Pacific, Inc , the West Coast distributor.' '"Baron had taken a week's vacation in September 1968, which resultedin a loss of 6 working days that month"Peringer was terminated next day, November 16"Contrary to Respondent's contention that Baron was laid off, theevidence establishes that he was actually terminated,though for thepurpose of this case it is immaterial whether he was laid off or terminatedBaron was not recalled when an opening for a new-car salesman arose,though Respondent claims,inferentially,that it did not recall him becausehe indicated that he would not accept reemployment"This distributorserves dealers in the I l southern countiesof California,the State of Arizona, Clark County, Nevada, and the State of HawaiiVolkswagen of America, Englewood Cliffs, New Jersey, is the importer,and while the distributor places its order for production through theimporter, the distributor receives shipment direct from the manufacturer'splants in Germany at the Los Angeles harbor, with the exception ofautomobiles destined forHawaii,whichareshippeddirectlyfromGermanyOn October 15, Roger Frank, the distributor's assistantgeneralmanager, called at Respondent's dealership, andnotifiedSalesManager Panos that due to a threatenedlongshorestrikeon the East Coast, shipments ofVolkswagens would be diverted to New York and Gulfcoast ports, in order to stockpile as many cars as possiblebefore the strike Frank told Panos that this would resultin a very serious shortage of new cars, that he wanted toalerthim as early as possible, and recommended thatmanagement "take a good look at the entire operation "Soon afterward, a meeting was held in PresidentBallard'sofficeattendedbyFrank,Ballard,Jordan,Cannon and Panos. Frank reviewed the situationregarding the impending shortage of cars, repeating whathe had told Panos, and advised that the Companyexamine its entire situation, especially in connection withitsused cars, because the Company would be engagedprimarily in the used car business for the next fewmonths Asked on cross-examination if he specifically toldthe company officials that there would be a shortage oronly the prospect of one, Frank testified, "A possibility, inthe event that the December 20 date (apparently the lastday of the Taft-Hartley injunction) led to a strike on theEast and Gulf Coast ports It was more in the form of,not a warning per se, but a possibility." Within the nextday or two, Ballard telephoned Joel McCord, generalmanager for the distributor, and received confirmation ofFrank's report.About October 31, Respondent received a circularletter, over Sales Manager McCord's signature, which hadbeen sent to all Southern California Volkswagen dealers,notifying them of the prospect of a shortage of new cars.The letter reiterated what Frank and McCord had toldmanagement, pointing out that "all dealers are well aheadof their annual 1968 calendar year allocations," that thedistributor hoped to obtain and allocate enough cars inNovember and December, "so that all dealers can writeblack figures," and expressed the expectation that theshortageof cars would be made up in January orFebruary 1969.Upon receipt of the letter from the distributor, Ballardsummoned Panos, Jordan and Cannon to a meeting in hisofficeBallard suggested that, in view of the impendingshortage of new cars, a reduction in the sales force wouldbe necessary so that the top salesmen could earn a living 16According to Panos, Ballard advised him to take a longlook at the situation and decide how many salesmen hewould need to handle the reduced volume of cars Panostestified that at this meeting the decision was made toterminate two new-car salesmen and one used-carsalesmanBallard, however, testified that there was nodiscussion regarding any specific action to be taken byPanos, and that the matter was placed in Panos' handsPanos, who had authority to hire and fire employees in hisdepartment, decided next day to terminate one used-carand two new-car salesmen, and selected Baron andPeringer.According to Panos, he made the decisionhimself, without any suggestion or recommendation frommanagement, and did not inform his superiors of hisdecision in advanceWith regard to the used-car salesman,Panos did discuss this with Pritchard, the used-car salesmanager, and decided to discharge Worthington when hereturned to work because of his unexcused absencesAccording to Panos, he had been evaluating the relativequalifications of the salesmen for several weeks before"New- and used-car salesmen worked on straight commission based onthe sales of cars, accessories,and insurance BALLARD MOTORS, INC.NovemberIOnNovember1,heterminatedWorthington's employment He did not terminate Baron'semployment, however, until 2 weeks later because, hetestified,he was "hoping for a miracle" in the way ofadditional new cars, which would obviate the need toreduce the new-car sales force It is significant that at notime after Respondent learned of the anticipated shortageof cars did it notify its salesmen of that contingency or ofthe possibility that this would require reduction in salesforceIn contrast to Panos' testimony, Cannon testified that aday to two after the October 31 meeting in Ballard'soffice, Panos told him in his, Cannon's office, that unlessthey received an adequate supply of new cars, he would lettwo men go on November 15 Furthermore, contrary toPatios' testimony, Cannon testified that Panos told him onNovember 11 or 12, 1968, that he intended to terminateBaronandPeringeronNovember 15." Cannonadmittedly expressed surprise that Panos had selectedBaron as one of the two new-car salesmen to beterminated, in view of his long service with Respondent,and asked Panos why he had decided on Baron. Panosreplied, according to Cannon, that as far as Panos wasconcerned,Baron was not a "producer," that he "hidback in the weeds when there was anything to be done,"and that he was uncooperative Cannon later added thatPanos had told him that during his tenure, Baron's salesof new cars and accessories had fallen offEvidence adduced by Respondent established that inNovember 1968, Respondent received one shipment, onNovember 19, of 18 new cars, and a total of 18 cars, 9each on December 17 and 18, as compared with 126 carsfor the month of October, and 90 for the month beforethat.' 9Itthusappears thatRespondent'sapprehensionsconcerning the possible shortage of new cars, based on theinformation from its distributor, actually materialized. Itisevident,however, that the distributor's qualifiedassurance that full-scale shipments would be resumed byJanuary or February were equally well-foundedWhether,in light of the distributor's projection as to the availabilityof new cars by the first of the year, it was actuallynecessaryforRespondent to terminate two new-carsalesmen, is not our province to decide Respondent wasentitled, in the exercise of its business judgment, to decidethat in view of the uncertainty as to the availability ofcars, it was more feasible for it to dismiss two new carsalesmen so that the earnings of the remaining salesmenwould not be drastically reducedThe issue, as hasrepeatedly been stated, is not whether an employer isjustified in terminating an employee for valid business oreconomic reasons, but whether in reaching its decision, theemployer was, in fact, motivated by those reasons or byreasons proscribed by the Act, that it to say, by the unionactivitiesof his employees and his opposition to theirself-organizational rights In probing the subjective motiveof an employer, particularly where he denies knowledge ofunion activities and union animus, it is necessary toexamine all the circumstantial as well as the directevidenceBaron was the oldest employee in length of service,having been hired on January 5, 1964, nearly 5 years"It will be recalled that this was a day or two before November 13, theday on which Baron had the conversation with Cannon, which the latterdenied"For the month of January 1969, when normal deliveries were resumed,Respondent received 135 cars between January 2 and 31, 1969305beforehisdischargeThe next senior employee wasPeringer, who incidentally was discharged the day afterBaron.At least until August 1968, Baron's sales recordhad never been criticized Like other new car salesmen heworked strictly on commissions, and was paid twicemonthlyOn July 3, he received a check for $270, as a prize intheJune sales contest in which he sold 27 cars,representing a bonus of $10 per car, above his regularcommissions. On September 4, he received an additionalcheck for $220, consisting of a $10 bonus for the sale of22 cars in the August sales contest. On the same date, hereceived a $100 gift certificate, and a check for $65 as aprize in the August sales contest toward the purchase of acoatIn June, he also received as a prize the use ofBallard's 85-foot yacht for a Sunday outing to Catalina 19According to Baron's uncontradicted testimony, he wasthe only salesman who received a gift certificate or the useof Ballard's yacht in the June contest, although one ortwo other salesmen may have sold 20 or 21 vehicles thatmonthIn addition, Baron was a candidate for membership intheVolkswagenSalesGuild,anassociationofVolkswagen salesmen,which entitles themember tospecial business cards imprinted with the emblem of thatorganization, and a plaque for his desk, as well as adinner tendered in his honor. To qualify for membershipin this organization, salesmen are required to earn 500points by selling 15 new or used cars per month for ayearAs of September 1968, 2 months before hisdischarge, Baron had earned 408 points, above average,according to him. Baron testified, without contradiction,that based on a report from the Guild, which he examinedwithCannon, he was the only salesman from theCompany whose name appeared on that list. During histenure at the Company, he was nominated salesman of theyear, representing the Company The nomination is basedon sales, appearance and background of the salesman. Hewas interviewed over the telephone by a Volkswagenfactory representative,who questioned him about hisbackground, and learned of his nomination from theCompany's then salesmanager.After attendingmeetingsof the Union in March andMay, Baron joined the Union the following August Heattended the unionmeeting onthe night of November 13,at the Embassy Auditorium, in Los Angeles Admittedly,he did not tell any of Respondent'smanagerialofficials orsupervisors that he was a member of the Union or that hehad attended any union meetingsRespondent categorically denies any knowledge ofunion activity, or of Baron's participation therein, at anytime prior to the filing of the unfair labor practice chargein this proceeding It is true, as Respondent correctlypoints out, that knowledge of union activityisan essentialelement of the General Counsel's case, and that theburden of proving this, as well as other essential elementsof his case, rests upon him. However, as Respondent alsocorrectlyobserves,knowledgemay be established bycircumstantial, as well as by direct evidence, if there issubstantial evidence warranting an inference of knowledge.There is direct evidence of company knowledge of union"According to Baron's uncontradicted testimony, under companypolicy,salesmen who sold 20 vehicles in a month,received foreach car, a $10bonus in addition to his regular commissions,those selling23 vehicles,received a $100 gift certificate, and a salesmanwho sold 25vehiclesreceived the use of Ballard's yachtfor a Sundayouting for himself and hisguests 306DECISIONS OF NATIONALLABOR RELATIONS BOARDactivity at its establishment in the interrogation of KerzeinAugust or September.While the evidence of similarinterrogation of Baron, on or about November 13, ishighly controverted, the finding that it actually occurredfurnishes further support of knowledge of union activityand, at least, the suspicion that Baron was involved. Buteven without relying on the interrogation of Baron, thecircumstantial evidence is sufficient to justify an inferenceof knowledge of union activity and Baron's involvementthereinWhile Respondent denies any knowledge of the unionmeetingon the night of November 13, it seemsimprobable, in view of the small size of Respondent'sfacility,the small complement of its sales force, thepublicity given to the meeting, the wide dissemination oftheunionflyer announcing the meeting, which wasattended by some 600 or 700 automobile salesmen fromSouthernCaliforniaandOrangeCounty, includingemployees of Respondent, that Respondent could havebeen oblivious to the union activities of its salesmen. Thefact that the mailings of the notice of the union meetingweremade to salesmen's homes, does not necessarilyprecludeafinding thatRespondent learned of themeetingThe circumstances surroundingBaron'sdischarge,moreover, two days after this meeting, themselves lendfurther support to the inference that Respondent wasaware of the union activity at its establishment andBaron's role therein For all but the last three months ofhisnearly five years of employment, he had been asatisfactory salesman. Such criticism as he may havereceivedwasminor and insignificant .21) Indeed,Panoshimself admitted that if it were not for the shortage ofnew cars, Baron's problems would have presented noobstacle to his continued employment. In fact, Panostestified that when he terminatedBaron,he expressed thehope that he would return when the new car shortage wasover.Respondent's position, therefore, rests upon its claimthat because of the impending shortage of new cars, it wasobliged to reduce its sales force by two men, and that itselected Baron and Peringer because they had the poorestrecord of sales for the 90-day period between August andOctober.While Respondent's records establish thatBaron's saleswere the second lowest, and Peringer's, the lowest of allthe salesmen for the period in question, no explanationwas offered as to why this 3-month period was selected asthecriterionfordeterminingsalesperformance.Considering that Baron had been employed nearly 5 yearsat that time, (and Peringer, somewhat more than 2 years,both longer than any of the other salesmen who wereretained), the selection of the 3-month period appears"Among Panos' general complaints about Baron during the 3 months hewas sales manager, he mentioned that Baron shirked his duties in checkinginnew cars delivered to the agency,failed to keep his demonstratorautomobile clean, failed to tidy up the office(which he shared with othersalesmen),during the first week after!Panos was appointed sales manager,became involved in disputes with other salesmen as to who was "up", thatis,which of them had the next turn with a customer,and took his lunchperiod at 11 30 or 12 noon,returning at I or 1 30 in the afternoon, in timeto "take off"at the end of his shift Since ;P anos conceded that thesecomplaints did not play a significant part in his decision to terminateBaron, it is unnecessary to consider whether these complaints werejustifiedBaron denied or satisfactorily explained these complaints andformer Sales Manager Kerze, Panos' predecessor,testified that Baron didnot shirk his duties,that he had had no occasion to reprimand Baron, andthat he regarded him a good salesmanunreasonable, if not arbitrary.AsKerze,who had 15years'experience as an automobile salesman prior tobecoming sales manager, testified, "Everybody is entitledto have a bad month or two I have had it, and I guess allthe rest of the salesmen in the business have had it. But Iam taking a period, a consistent period over a number ofyears. I don't think [Baron] could have stayed at BallardMotors working with the other salesmen if he hadn't comeup to perform with the others "21Moreover, even on the basis of Respondent's records ofsales and commissions paid, Baron's showing was not asdismal as Respondent would have us believe. A summaryof comparative records of sales for the period August toNovember 15, the date of Baron's discharge, reveals thefollowingDateHiredNameSub ,Nov.Aug Sept Oct. Total 1-14 Total1/ 4/64Paul Baron221116494532/19/68Jim Grobe201217498578/30/68BillCoffey-2227499588/ 1/68 John White9161439!8578/11/68Hal Messinger10ll17388469/27/66Czerny Perin aII1314381022An analysis of these figures demonstrates that, as ofOctober 31, 1968, Baron was tied at first place with twoother salesmen, and far ahead of the three other salesmen,without taking into account, (as Panos admittedly failedto do), Baron's 1-week vacation in September, and as ofNovember 15, Baron's total sales for the period, with only4 cars sold between November 1 and 15, still ahead of twosalesmen, and in third place of all the salesmen, withouttaking into account Baron's 3-day absence on account ofillness inNovember (which, once, again, Panos failed totake into consideration)." While conceding that a good automobile salesman may"go sour,"Kerze testified that during his tenure as sales manager(between July andsometimeinOctober,1968) Baron did not "go sour ""For the monthof July,1968, the corresponding figures wereBaron10Grobe15Coffey-White9 (1/2 month)Messinger10(1/2month)Peringer10By basing the average sales of salesmen employed less than the 4-1/2month period(July to November 15) on their period of employment,Respondent arrived at a distorted average, showing Baron's average salesas the second lowest among all salesmen ThusNameLength of emtomentTotal CarsAverageas oovbol(IBaron4-1/2 months6314Grobe4-1/2 months7216Coffey2-1/2 months5823White3-1/2 months5716Messinger3months4615Peringer4-1/2 months5813 BALLARD MOTORS,INC.307Using another yardstick to measure Baron's salesperformance, his gross commissions from January 1, 1968,toOctober 31, 1968, show his average monthly earningsat$1,229 56,which,when compared with monthlyearnings of all salesmen for the year 1967, would rankBaron as second highest in earnings for that yearComparable records of earnings of all salesmen for the 101/2 months of 1968 were not made available.When there is considered, in addition to the foregoing,the uncontroverted evidence regarding the special prizes inthe sales contests during June and August 1968, and hisachievement toward membership in the Volkswagen SalesGuild, his nomination as salesman of the year, describedearlier, it becomes evident that Respondent deliberatelyutilized the relatively short period of time prior to thedischarge to place Baron in an unfavorable light so as tojustify his dismissalThe fact that this period coincidedwithPanos' employment as sales manager does notexplainwhy he, or Respondent's management officials,did not take into consideration Baron's sales performanceover the entire period of his employment It will berecalled that when Panos, according to Cannon's owntestimony, told Cannon on November 11 or 12, that heintended to discharge Baron (and Peringer), Cannonexpressed surprise that Panos had selected Baron as oneof the two new-car salesmen to be released, in view ofBaron's long service with the Company, and asked Panosthe reason for his decision His reply, that Baron was nota "producer," obviously based on his sales record over thepast 90 days, without regard to his previous performance,has already been considered and found wanting Panos'added reason, that Baron shirked his responsibilities andwas lacking in cooperation was not, as has already beenshown, a substantial factor in Panos' decision to terminateBaronTurning to the question of knowledge of union activityandBaron's involvement therein at the time of hisdischarge,whilethereisnodirectevidencethatRespondent was aware of Baron's involvement in anyunionactivity,itiswell-settledthatknowledge orsuspicion of union activity may reasonably be inferredfrom the circumstances surrounding the discharge.2J Suchan inference is warranted from Respondent's admittedknowledge of the widespread organizational activityamong automobile dealers throughout Southern Californiaand Orange County, at least as early as May, 1968, whenAssistantGeneralManager Cannon saw the newspaperadvertisementannouncingtheunionmeeting;theundisputed evidence regarding the interrogation of formerSalesManagerKerze, late in August or early inSeptember, Cannon's interrogation of Baron on or aboutNovember 13; the timing of his discharge 2 days after theunionmass meeting on November 13; the pretextuousnatureof his discharge, the relatively small size ofRespondent's facility; the proximity of the sales or closingoffices,and those of the sales manager and assistantgeneralmanager, to the showroom floor where thesalesmen spent most of their working time; the smallnumber of salesmen, no more than 6, working split shifts,so that there were no more than 3 salesmen on any shift;and the totality of these factors 21Whether or notRespondent assumed Baron to be the principal protagonistin the union activity, or whether he actually played aprominentroleintheorganizationalcampaign, isimmaterial in the circumstances of this case. In view ofthe small complement of salesmen, the discharge of onesalesman(actually,twohere,althoughPeringer'sdischargehasnotbeenallegedto.havebeendiscriminatory),was sufficient to serveRespondent'spurpose of discouraging the remaining salesmen fromunion affiliation, by "making an example" of Baron, who,Respondent decided, was most vulnerable to dischargebecause of his allegedly unsatisfactory sales record duringthe arbitrarily selected period 25By the same token, the fact that other union memberswere still employed at the time of the hearing, or thatRespondent offered to retain Kerze as a salesman afterterminating him as salesmanger, does not establish theabsence of discriminatory motive 26As to Respondent's contention that the record disclosesno evidence of union animus, it is sufficient that theevidenceadequatelyestablishesoppositiontotheself-organizational rights of its employeesIt is, therefore, found, on the basis of the foregoing,and upon the entire record, and upon the resolution of theissues of credibility, that Respondent was aware of, orsuspected the union activity of its salesmen, on and beforeNovember 15, 1968, and that it knew of or suspectedBaron'smembership in the Union, and discriminatorilydischarged him on November 15, 1968, to discouragemembership of its salesmen in said Union.It is further found that, by Cannon's interrogation ofBaron, on or about November 13, 1968, as to whether he,or any other salesmen, was employed by the Union,Respondent interferedwith,restrained,orcoercedemployees in the exercise of rights guaranteed in Section 7of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent, described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free now of commerceV. THE REMEDYIthas been found that Respondent has engaged inunfair labor practices within the meaning of Section8(a)(I)and(3)of the ActItwill,therefore,berecommendedthatRespondent cease and desist from such"See, e g,N L R BvLawsonPrinters,Inc.408 F 2d 1004 (C A 6)""Notwithstanding a lack of direct evidence as to Respondent'sknowledge,such knowledge may be deduced-since secrecy with respectto serious matters of general concern within a smallfacility (consisting ofonemanager,twomechanics,and one tire service man),cannotrealisticallybemaintained- particularlywhen statements and conductconstituting statutorily protectedactivityhavetaken place within thatsmall facility" (cases cited) 172 NLRB No 69, Trial Examiner'sDecision,adopted, without comment on this point,by the Board See alsoThe CircleK Corporation,173 NLRB No 107"N L R BvLink-BeltCo.311U S 584, 602,NL R B v NationalGarmentCo ,166 F 2d 233, 238 (C A 8),certdenied334 U S 845,Montgomery Ward &Co, vNLRB .107 F 2d 555, 559 (C A 7), FW WoolworthCo v NLRB .101F 2d 658, 661-662 (C A 2),Shedd-BrownMfg Co.102 NLRB 742 (suppl'd 103 NLRB905, enfd 213F 2d 163, 174 (C A7),BrowardMarine,Inc,112 NLRB 1443, fn I""An employer's failure to discharge all the union adherents does notnecessarily indicate an absence of discriminatory intent as to whose he diddischarge"WC NaborsCompany.89 NLRB 538, enfd196 F 2d 272(C A5),Duro TestCorporation,81NLRB 976,StewartWarnerCorporation,55 NLRB593 It is not necessary nor is it ordinarily feasibleto terminateeveryunion member or adherent in order to discourage unionmembership 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDunfair labor practices, and take such affirmative action asmay be required to effectuate the policies of the Act IthasbeenfoundthatRespondentdiscriminatorilydischargedPaulBaron, on November 15, 1968, andthereafter failed and refused to reinstate him to his formerpositionItwill,therefore,berecommended thatRespondent offer him immediate and full reinstatement tohis former or substantially equivalent position, withoutprejudice to his seniority or other rights and privileges,and make him whole for any loss of pay suffered by himas a result of the discrimination against him, from thedateof the discrimination to the date of offer ofreinstatementLossofpay shall be computed asprescribed inF W Woolworth Company,90 NLRB 289,and interest on such backpay shall be computed at 6percent per annum, in accordance withIsisHeating &Plumbing Co.138NLRB 716 Respondent shall makeavailable to the Board, upon request, payroll and otherrecordsnecessary to facilitate the determination ofbackpay dueUpon the basis of the foregoing findings of fact, andupon the entire record in the case, the Trial Examinermakes the followingCONCLUSIONS OF LAWIBallardMotors, Inc , Respondent herein, is, and atall times material herein has been, an employer engagedin commerce and in a business affecting commerce withinthemeaning of Section 2(2), (6), and (7) of the Act, andthe jurisdictional standards of the Board2InternationalAssociationofMachinistsDistrictLodge 94 and its affiliated Local Lodge 2327, AFL-CIO,are,and at all times material herein have been, labororganizations within the meaning of Section 2(5) of theAct3By dischargingPaul Baron,on November 15, 1968,and thereafter failing and refusing to reinstate himbecause of his membership in the Union, Respondent hasdiscriminatorily discharged said employee to discouragemembership in a labor organization, thereby engaging inunfair labor practices within the meaning of Section8(a)(3) and (1) of the Act4 By interrogating Paul Baron, on or about November13,1968,as to whether he or other salesmen wereemployedby the Union, thereby interfering with,restraining,and coercing employees in the exercise ofrights guaranteed in Section 7, Respondent has engaged inunfair labor practices within the meaning of Section8(a)(1) of the Act5The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing finding of facts,conclusions of law,and upon the entire record,it is herebyrecommendedthatRespondent,BallardMotors,Inc, ofAnaheim, California, its officers,agents, successors, andassigns,shall.1.Cease and desist from(a)DiscouragingmembershipinInternationalAssociation ofMachinistsDistrictLodge 94 and itsaffiliatedLocal Lodge 2327, AFL-CIO,or in any otherlabor organization,by discriminating in regard to the hireor tenure or terms and conditions of employment of itsemployees because of their union affiliation or activities(b)Coercively interrogating employees concerning theirunion affiliation or activities, and(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of the right toself-organization, to form, join or assist InternationalAssociation ofMachinistsDistrictLodge 94 and itsaffiliated Local Lodge 2327, AFL-CIO, or any other labororganization,tobargaincollectivelythroughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom any or all such activities2Take the following affirmative action, which, it isfound, will effectuate the policies of the Act(a)Offer Paul Baron immediate and full reinstatementto his former or substantially equivalent position, withoutprejudice to his seniority or other rights and privileges,and make him whole for any loss of earnings which hemay have suffered by reason of the discrimination againsthim in the manner set forth in "The Remedy "(b)Notify Paul Baron if presently serving in the ArmedForcesof the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze and compute the amount ofbackpay due under the terms of this recommended order(d) Post at its place of business in Anaheim, California,copiesof the attached notice marked "Appendix "27Copies of this notice, on forms to be furnished by theRegional Director for Region 21, shall, after being dulysignedbyRespondent's representative,bepostedbyRespondent immediately upon receipt thereof, and bemaintainedfor60consecutivedays thereafter, inconspicuous places, including all places where notices toemployees are customarily posted Reasonable steps shallbe taken by Respondent to ensure that said notices arenot altered, defaced, or covered by other material(e)Notify the Regional Director for Region 21, inwriting,within 20 days from the date of receipt of thisDecision and Recommended Order, what steps have beentaken to comply therewith 28"In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals,Enforcing an Order"shallbe substituted for the words "aDecision and Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify the Regional Director forRegion 21,inwriting,within 10 days from the date of this Order, whatsteps it has taken to comply herewithAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that BALLARD MOTORS, INC.309WEWILLNOTdiscouragemembershipinInternationalAssociation of Machinists District Lodge94 and its affiliated Local Lodge 2327, AFL-CIO, orany other labor organization, by discriminating inregard to the hire or tenure or terms and conditions ofemployment of our employees because of their unionaffiliation or activity, except as authorized in Section8(a)(3) of the ActWE WILL NOT coercively interrogate employeesconcerning their union affiliation or activityWE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the right toself-organization,toform,join,orassisttheabove-named Union, or any other labor organization,to bargain collectively through representatives of theirown choosing, to engage in concerted activities for thepurpose of mutual aid or protection, or to refrain fromany and all such activities, except to the extent thatsuch right may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment, in conformity with Section 8(a)(3) of theActWE WILL offer Paul Baron immediate and fullreinstatement to his former or substantially equivalentposition,without prejudice to his seniority and otherrights and privileges, and make him whole for any lossof pay he may have suffered by reason of thediscrimination against himAll our employees are free to become or remain, orrefrain from becoming or remaining, members of theabove-named labor organization or any other labororganizationBALLARD MOTORS, INC(Employer)DatedBy(Representative)(Title)NoteWe will notify the above-named employee ifpresently serving in the Armed Forces of the UnitedStates of his right to full reinstatement upon applicationinaccordance with the Selective Service Act and theUniversalMilitary Training and Service Act of 1948, asamended, after discharge from the Armed ForcesThis notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other materialIf employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywiththeBoard'sRegionalOffice,EasternColumbia Building, 849 South Broadway, Los Angeles,California 90014, Telephone 556-0335